Citation Nr: 1753820	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for left knee patellofemoral pain syndrome (herein left knee disability) in excess of 10 percent.

2.  Entitlement to an increased disability rating for right knee patellofemoral pain syndrome (herein right knee disability) in excess of 10 percent.

3.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a low back condition.

4.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a rash of the back

5.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a left ankle strain.

6.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a right ankle strain.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for an eye disorder, to include as secondary to hypertension.

9.  Entitlement to service connection for a gait condition, to include as secondary to service-connected left and right knee disabilities.

10.  Entitlement to service connection for a bilateral hearing loss disability

11.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the Veteran's claims in August 2015.

The issues of entitlement to an increased disability rating for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2005 rating decision denied entitlement to service connection for a low back condition and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.

2.  A February 2005 rating decision denied entitlement to service connection for a rash, back and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.

3.  A June 2007 rating decision denied entitlement to service connection for a left ankle strain and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.

4.  A June 2007 rating decision denied entitlement to service connection for a right ankle strain and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.

5.  The Veteran does not have a current diagnosis of hypertension.

6.  The Veteran does not have an eye disorder for which entitlement to service connection is warranted for VA purposes.

7.  The Veteran does not have a diagnosed gait condition.

8.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

9.  Tinnitus had its onset and was shown in active service and there have been subsequent manifestations of tinnitus during the appeal period.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied entitlement to service connection for a low back condition is final and new and material evidence was not subsequently received and the claim for entitlement to service connection for a low back condition is not reopened.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2004); 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The February 2005 rating decision which denied entitlement to service connection for rash, back is final and new and material evidence was not subsequently received and the claim for entitlement to service connection for a rash of the back is not reopened.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2004); 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The June 2007 rating decision which denied entitlement to service connection for a left ankle strain is final and new and material evidence was not subsequently received and the claim for entitlement to service connection for a low back condition is not reopened.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2006); 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The June 2007 rating decision which denied entitlement to service connection for a right ankle strain is final and new and material evidence was not subsequently received and the claim for entitlement to service connection for a low back condition is not reopened.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2006); 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  Hypertension was not manifest during active service or within one year of active service and is not related to the Veteran's active service.  38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

6.  An eye disorder was not incurred in or aggravated by the Veteran's active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  A gait condition was not incurred in or aggravated by the Veteran's active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

8.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

9.  Tinnitus was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claims

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C. § 7105 (2012).  See 38 C.F.R. § 20.1103 (2017).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C. § 5108 (2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

While the AOJ denied reopening the new and material claims on appeal, the Board must make its own determination as to this issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.

Low Back Condition

A February 2005 rating decision denied entitlement to service connection for a low back condition.  The rating decision referenced that the Veteran's service treatment records (STRs) were "negative for complaint of a low back condition."  The rating decision referenced post-service medical records related to the Veteran's back (specifically private records in the form of a December 2002 note from Dr. P.B., which noted a complaint of low back pain and noted an assessment of backache).  The rating decision stated that "[t]here is no evidence of a current back condition related to military service" and "[s]ervice connection for low back condition is denied because the medical evidence of record fails to show that this disability has been clinically diagnosed.  Service connection is also denied on a direct basis as this condition was not shown in service."  This rating decision appeared to deny the Veteran's claim based on the lack of a current disability and lack of a nexus.  The Veteran was notified of the February 2005 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

As relevant, evidence of record at the time of the February 2005 rating decision included the Veteran's June 2004 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), on which he listed a disability of "Lower Back Condition," noted that the disability began in 1997 and stated that this "condition[] occurred and started while on active duty...The condition[ is] the result of service activities while on [a]ctive duty.  [This] condition[ is] associated with the Air Assault Training and Air Assault units I belonged to while on [a]ctive duty."  Also of record was a January 2005 VA examination report (for the bilateral knees and ankles) that stated that "[d]uring his service time his assignment in Airborne Division due to vigorous physical training."

The Veteran filed a claim in April 2011 for "Chronic Joint Pain," which he clarified in August 2011 included his low back.  Upon review, while following the final February 2005 rating decision new evidence was added to the claims file, the Board finds that this evidence was not material.  In general, the new evidence did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.

Potentially material new evidence included two August 2008 VA treatment notes.  The first note, signed by a nurse, stated that the Veteran presented with "mid/upper back pain between shoulder blades [times ]2 weeks."  The second note, signed by a doctor, stated that the Veteran presented for "right-sided back pain on the medial aspect of the scapula," noted that the Veteran "was concerned that this could represent some sort of lung problem, since he is still smoking" and noted an assessment that "[t]his appears to me to be a musculoskeletal issue.  It could represent some esophageal or gallbladder disease, although he has no nausea, vomiting or abdominal pain to suggest the latter... He is to start a proton pump inhibitor."  Upon review, this evidence is not new and material.  Initially, it is dated in August 2008, prior to the appeal period beginning with the Veteran's April 2011 claim.  In addition, it relates to the mid or upper back and not the lower back.  Further, a diagnosis is not clearly made related to the back.  For those reasons, it does not relate to a current low back disability, which based on the evidence of record at the time of the February 2005 rating decision was an unestablished fact necessary to substantiate the claim.

Additional potential new evidence included the Veteran's August 2013 Notice of Disagreement (NOD), on which he stated that "during my military service my job required extensive use of my back; from lifting large [difficult to read, but appears to state "hoses"] for many years as well as marching for miles with excessive weight in my rucksack etc."  This statement, essentially, referenced the physical nature of the Veteran's active service.  This statement is cumulative or redundant of evidence previously of record, specifically the Veteran's June 2004 VA Form 21-526 where he referenced his low back disability being "associated with the Air Assault Training and Air Assault units I belonged to" and the January 2005 VA examination report that referenced "vigorous physical training" during his active service.  As the August 2013 NOD described the physical nature of the Veteran's active service and evidence of such was of record at the time of the February 2005 rating decision, the August 2013 NOD is cumulative or redundant of evidence previously of record and is not considered new and material evidence.

The remaining new evidence of record is also not material as to the low back disorder claim.  

In sum, a final February 2005 rating decision denied entitlement to service connection for a low back condition and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.  As such, new and material evidence was not received and the claim for entitlement to service connection for a low back condition is not reopened and to this extent the Veteran's claim is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

Rash of the Back

A February 2005 rating decision denied entitlement to service connection for "rash, back."  The rating decision referenced that the Veteran's STRs "indicate treatment for contact dermatitis in July 1994."  The rating decision referenced that post-service medical records (VA treatment records) were "negative for complaint of a chronic skin condition."  The rating decision stated that "[s]ervice connection for rash, back is denied because the medical evidence of record fails to show that this disability has been clinically diagnosed.  Service connection is also denied on a direct basis as this condition was not shown in service."  This rating decision appeared to deny the Veteran's claim based on the lack of a current disability and lack of a nexus.  The Veteran was notified of the February 2005 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

The Veteran filed a claim in April 2011 for dermatitis.  Upon review, while following the final February 2005 rating decision new evidence was added to the claims file, the Board finds that this evidence was not material.  In general, the new evidence did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.

New competent evidence, to include newly obtained medical evidence, did not provide a current disability of a rash on the back or a nexus relating such to the Veteran's active service.  Also, in his August 2013 NOD, the Veteran stated regarding his claimed back rash that "[t]his started in basic training, and I was told by my drill sergeants, 'that if I went to the doctor I wouldn't make it through basic training!'  Once again I was told by my superiors 'to suck it up and drive on!'"  This evidence, essentially, related to the Veteran having a rash during his active service.  Evidence of this was previously of record at the time of the February 2005 rating decision, to include STRs that reflected treatment for contact dermatitis (specifically, a July 1994 STR noted a chief complaint of "rash covering body" and noted an assessment of contact dermatitis).  As the August 2013 NOD related to the issue of an in-service event and evidence of such was of record at the time of the February 2005 rating decision, the August 2013 NOD is therefore cumulative or redundant of evidence previously of record and is not considered new and material evidence.

In sum, a final February 2005 rating decision denied entitlement to service connection for rash, back and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.  As such, new and material evidence was not received and the claim for entitlement to service connection for a rash of the back is not reopened and to this extent the Veteran's claim is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

Left Ankle Strain

A February 2005 rating decision denied entitlement to service connection for left ankle strain.  The rating decision referenced a February 1997 STR that "indicate[d] left ankle sprain."  The rating decision also referenced a January 2005 VA examination report that noted a diagnosis of bilateral ankle sprain.  The rating decision stated that "[a]lthough there is a record of treatment in service for left ankle strain, no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  While not entirely clear, this rating decision appeared to deny the Veteran's claim based on the lack of a nexus.  The Veteran was notified of the February 2005 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

A June 2007 rating decision denied reopening a claim for entitlement to service connection for a left ankle strain.  The rating decision referenced new VA treatment records that showed treatment for bilateral ankle pain and arthralgia of the ankle.  The rating decision stated that "[t]here is no evidence of a chronic left ankle strain shown in service that is subject to service connection."  This rating decision also appeared to deny the Veteran's claim based on the lack of a nexus.  The Veteran was notified of the June 2007 rating decision and of his appellate rights, but did not appeal the decision with respect to the left ankle issue, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

The Veteran filed a claim in April 2011 for "Chronic Joint Pain," which he clarified in August 2011 included his bilateral ankles.  Upon review, while following the final June 2007 rating decision new evidence was added to the claims file, the Board finds that this evidence was not material.  In general, the new evidence did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.

New competent evidence, to include newly obtained medical evidence, did not provide a nexus relating a current left ankle disability to the Veteran's active service.  In his April 2013 NOD, the Veteran stated in regards to his left ankle strain claim that "for years I ran, walked, and marched with many pounds on my back when I was in the Army.  I was told by my superiors to 'suck it up and drive on!'"  This statement, essentially, referenced the physical nature of the Veteran's active service.  As outlined above in the Low Back Condition discussion, evidence of the physical nature of the Veteran's active service was of record at the time of the February 2005 rating decision.  As the August 2013 NOD described the physical nature of the Veteran's active service and evidence of such was of record at the time of the February 2005 rating decision, the August 2013 NOD is cumulative or redundant of evidence previously of record and is not considered new and material evidence.

In sum, a final June 2007 rating decision denied entitlement to service connection for left ankle strain and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.  As such, new and material evidence was not received and the claim for entitlement to service connection for a left ankle strain is not reopened and to this extent the Veteran's claim is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  
 
Right Ankle Strain

A February 2005 rating decision denied entitlement to service connection for right ankle strain.  The rating decision stated that STRs were "negative for complaint of right ankle strain."  The rating decision referenced a January 2005 VA examination report that noted a diagnosis of bilateral ankle sprain and stated that "the evidence does not show this condition existed in service."  The rating decision further stated that "[s]ervice connection for right ankle strain is denied since this condition neither occurred in nor was caused by service."  This rating decision also appeared to deny the Veteran's claim based on the lack of a nexus.  The Veteran was notified of the February 2005 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

As relevant, evidence of record at the time of the February 2005 rating decision included the Veteran's June 2004 VA Form 21-526, on which he listed a disability of "Ankles - Both," noted that the disability began in 1997 and stated that this "condition[] occurred and started while on active duty...The condition[ is] the result of service activities while on [a]ctive duty.  [This] condition[ is] associated with the Air Assault Training and Air Assault units I belonged to while on [a]ctive duty."  Also of record was a January 2005 VA examination report that stated that "[d]uring his service time his assignment in Airborne Division due to vigorous physical training he had developed bilateral...ankle pain."  This evidence related to an in-service event.

A June 2007 rating decision denied reopening a claim for entitlement to service connection for a right ankle strain.  The rating decision referenced new VA treatment records that showed treatment for bilateral ankle pain and arthralgia of the ankle.  The rating decision stated that "there is no record of treatment or diagnosis of a right ankle strain shown in the service medical records."  This rating decision appeared to deny the Veteran's claim based on the lack of an in-service event.  The Veteran was notified of the June 2007 rating decision and of his appellate rights, but did not appeal the decision with respect to the right ankle issue, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

The Veteran filed a claim in April 2011 for "Chronic Joint Pain," which he clarified in August 2011 included his bilateral ankles.  Upon review, while following the final June 2007 rating decision new evidence was added to the claims file, the Board finds that this evidence was not material.  In general, the new evidence did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.

New competent evidence, to include newly obtained medical evidence, did not provide a nexus relating a current right ankle disability to the Veteran's active service.  In his April 2013 NOD, the Veteran stated in regards to his right ankle strain claim that "for years I ran, walked, and hiked with many pounds on my back when I was with the 101st Airborne division.  I was told by my intimidating superiors to 'suck it up and drive on!'"  This statement, essentially, referenced the physical nature of the Veteran's active service.  As outlined above, evidence of the physical nature of the Veteran's active service was of record at the time of the February 2005 rating decision.  As the August 2013 NOD described the physical nature of the Veteran's active service and evidence of such was of record at the time of the February 2005 rating decision, the August 2013 NOD is cumulative or redundant of evidence previously of record and is not considered new and material evidence.

In addition, to the extent that the June 2007 rating decision denied the Veteran's claim based on the lack of an in-service event, as noted, evidence related to such (the Veteran's report of the physical nature of his active service and report of experiencing ankle pain) was previously of record at the time of the February 2005 decision that last denied the Veteran's claim on the merits.  Also, no new and material evidence was associated with the claims file subsequent to the final June 2007 rating decision that related to an in-service event in regards to the right ankle.
In sum, a final June 2007 rating decision denied entitlement to service connection for right ankle strain and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.  As such, new and material evidence was not received and the claim for entitlement to service connection for a right ankle strain is not reopened and to this extent the Veteran's claim is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

All Claims

As applicable to all the new and material claims, the Veteran also submitted new statements in relation to a mental health claim that was previously on appeal (and was subsequently granted by the AOJ).  This included a September 2011 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)) on which he referenced "chemical pollution from Camp Lukavac in Bosnia has affected my overall health" and a September 2015 statement in which he stated that "I don't think my body will fully recover from the gas and chemical spills that I was forced to work over and next to during this time in Bosnia.  During my deployment to Bosnia there were thousands upon thousands of chemical wasted in the area I was stationed at."  These statements referencing exposure to some sort of chemical or gas exposure are vague in nature. VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

 In addition, the Veteran did not relate such reported exposure to any of the new and material claims on appeal.  Similarly, in his January 2014 VA Form 9 (Appeal to [the Board]) the Veteran referenced his "arthritis."  The Veteran again did not relate the reported arthritis to any of the new and material claims on appeal.  Overall, the Board finds that these vague statements are not new and material evidence with respect to any of the new and material claims on appeal.    


II.  Service Connection Claims

Legal Criteria

The threshold requirement for entitlement to service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of the claimed disability during the appeal period, a claim cannot succeed.  Regardless of what theory of service connection is at issue, there must be competent evidence that the claimed disability exists.  

Hypertension

The Veteran filed a claim in April 2011 for entitlement to service connection for hypertension.  Overall, the evidence of record did not indicate a current diagnosis of hypertension.

In his August 2013 NOD, the Veteran stated regarding his claimed hypertension that "[m]y blood pressure is extremely high for someone my age, and has been that way since basic training!  VA medical records can verify my hypertension, and the blood pressure machine they gave to me."  In his January 2014 VA Form 9, the Veteran stated that "I have high blood pressure which often leaves me feeling exhausted often."  

The Board notes that 38 C.F.R. § 4.104 (2017) and Diagnostic Code 7101 define, for purposes rating service-connected hypertensive vascular disease, that "[h]ypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days" and that "[f]or purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."

It does not appear that the Veteran's VA treatment records of record contained blood pressure readings that met the outlined criteria.  A February 2008 VA treatment note noted a blood pressure reading of 147/95, but upon repeat testing that day a blood pressure reading was noted of 149/87.  As such, this was only one reading, rather than the required "two or more" by Diagnostic Code 7101.  In addition, May 2008 VA treatment notes noted blood pressure readings of 147/92 and 134/91.  This appears to be the only time in the VA treatment records were two or more blood pressure readings included diastolic blood pressure greater than 90mm.  As such, the requirement in Diagnostic Code 7101 of readings "two or more times on at least three different days" was not met.  Further, these readings were dated prior to the appeal period beginning with the Veteran's April 2011 claim.  In this regard, the only blood pressure readings of record during the appeal period appear to be from an October 2014 VA mental health treatment note, which noted a blood pressure reading of 132/93.  This was not confirmed by a second reading.  Overall, the evidence of record did not include blood pressure readings dated during the appeal period that met the requirements outlined in Diagnostic Code 7101 for hypertension.

Upon review, the VA treatment records of record did not include a diagnosis of hypertension.  A problem list did not list hypertension, but instead listed "[e]levated blood pressure reading without diagnosis of hypertension."  Also, evidence of record dated prior to the appeal period included a February 2008 VA treatment note.  The note stated that "[r]egarding his blood pressure, he has not been having any checks on that" and noted an assessment of "[r]egarding his blood pressure, he [h]as been issued a blood pressure monitor.  He was advised that readings above 130/80 at rest on a regular basis are abnormal and we may need to consider initiation of blood pressure medication."  A diagnosis of hypertension was not noted.  A separate February 2008 VA consult note listed a provisional diagnosis of "[e]levated blood pressure" and noted a request to "issue blood pressure monitor for home use."  A May 2008 VA treatment note, which also did not note a diagnosis of hypertension, included a comment from a doctor that "also discussed blood pressure with [the Veteran] and offered him medication therapy" and that "[h]e wants to reduce his smoking, lose weight, exercise before reevaluation.  He does have a blood pressure monitor at home.  I let him know that he may return to clinic at any time to request initiation of hypertension treatment."  This was not a clear diagnosis of hypertension and in addition, such was dated prior to the April 2011 appeal period.  Dated during the appeal period, an April 2014 VA mental health treatment note noted a medical history of "borderline [hypertension]," which is also not a clear diagnosis of hypertension.      

The Board also notes that the evidence of record did not indicate that the Veteran had hypertension in-service or within one year of active service.  The STRs did not contain a competent diagnosis of hypertension or manifestations that meet the VA criteria.  The Veteran's STRs contained multiple blood pressure readings and none met the requirements outlined in Diagnostic Code 7101.  The worst blood pressure reading contained in the STRs appeared to be on the January 29, 1994 enlistment examination report, which noted a blood pressure reading of 140/90.  The examination report noted no defects or diagnoses and noted the Veteran to be qualified for service and on the accompanying Report of Medical History form the Veteran denied ever having or having now high blood pressure.  Initially, this examination report was dated January 29, 1994 and the Veteran's active service did not begin until June 24, 1994.  Moreover, this appears to have been a single blood pressure reading and subsequent blood pressure readings during active service did not appear to include any blood pressure readings where diastolic blood pressure was greater than 90mm.  Overall, the STRs did not indicate that the requirement in Diagnostic Code 7101 of readings "two or more times on at least three different days" was met.  
  
The Board also notes that of record is a Health Questionnaire for Dental Treatment STR, on which the Veteran checked a box for high blood pressure following instruction to "check conditions if they apply to you."  This form was signed by the Veteran at multiple points, to include in August 1994, November 1994, November 1995 and February 1997.  Other STRs, to include a November 1994 Health Risk Appraisal Individual Profile and a December 1996 optometry examination record, noted that the Veteran denied a history of hypertension and high blood pressure, respectively.  As to the dental STR, the Veteran reported high blood pressure as a condition that applied to him, but not hypertension.  In addition, as discussed above, the STRs did not otherwise contain a competent diagnosis of hypertension and the STR blood pressure readings of record did not appear to meet the criteria outlined in Diagnostic Code 7101.  

The Board acknowledges the Veteran's reports of having hypertension, but finds that the competent medical evidence of record, discussed above, is more probative and fails to provide a diagnosis of hypertension during the appeal period.  In this regard, the Veteran is not competent to diagnose hypertension, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the Board finds that the Veteran does not have a current diagnosis of hypertension or manifestations that meet the VA criteria.  Accordingly, the Board concludes that hypertension was not manifest during active service or within one year of active service and is not related to the Veteran's active service and, to this extent, the Veteran's claim therefore must be denied.  38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. § 3.303, 3.307, 3.309).

Eye Disorder

The Veteran filed a claim in April 2011 for entitlement to service connection for an "Eye Condition, secondary to Hypertension."  As noted above, entitlement to service connection for hypertension has been denied by the Board and therefore this theory of entitlement need not be addressed.  

Overall, the evidence of record did not indicate a current eye disorder for which entitlement to service connection is warranted.  Evidence from in service (STRs) and after service (VA treatment records dated prior to the April 2011 claim on appeal) referenced the Veteran as wearing glasses and noted that he had refractive error.  Entitlement to service connection, however, may not be granted for refractive error of the eye, as it is not considered a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2017).

The competent evidence of record did not otherwise indicate a current diagnosis of an eye disorder for which entitlement to service connection is warranted.  The Board notes that an August 2007 VA treatment note, signed by a physician's assistant, referenced a complaint of "right eye twitching on and off for 3 months" and noted an assessment of "[e]ye twitching most likely stress."  An August 2007 VA treatment note, dated one week later and completed by a doctor, noted "had twitching of right lower eyelid, but this is getting better" and noted lid myokymia.  Initially, these VA treatment records are dated prior to the appeal period beginning with the Veteran's April 2011 claim.  Also, it is not clear that an eyelid condition falls within the scope of the Veteran's claim for an eye condition.  Further, there is no evidence of record indicating that this eyelid condition continued during the appeal period and was a chronic disability, rather than an acute condition.

In his August 2013 NOD, the Veteran stated regarding his claimed eye condition that "[t]his is a side [e]ffect of my hypertension, and this condition started in [Advanced Individual Training] when training for my job."  The Veteran is not competent to diagnose an eye disability or to offer an opinion as to its etiology, as these are complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board affords the Veteran's lay report limited probative value.  As noted, the competent evidence of record did not indicate a current diagnosis of a current eye disorder for which entitlement to service connection is warranted.

In sum, the Board finds that the Veteran does not have an eye disorder for which entitlement to service connection is warranted for VA purposes.  Accordingly, the Board concludes that an eye disorder was not incurred in or aggravated by the Veteran's active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury and, to this extent, the Veteran's claim therefore must be denied.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).
    
Gait Condition

The Veteran filed a claim in April 2011 for entitlement to service connection for "Gait."  The AOJ accepted this as a claim for entitlement to service connection for a gait condition.  Overall, the competent evidence of record did not indicate a current diagnosis of a gait condition.

The Veteran stated in his August 2013 NOD regarding his claimed gait condition that "I don't even properly walk or run like I use to, and my feet feel the pain; because they were shattered by abuse during my military career.  I find myself having difficulty with walking sometimes now."  

The Veteran is service-connected for left and right knee disabilities.  The Board remanded the Veteran's claim in August 2015, as relevant, to afford the Veteran a VA examination and obtain an opinion addressing whether the Veteran "suffers from...a gait disability."  The Veteran was afforded an examination in February 2017 and a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) was completed.  The examining doctor also provided an opinion.  The opinion stated that "Vetera[n] states he can be walking to his car and he feels knee pain and feels his knees buckle up during that time but denies history of fall.  Veteran denies any other medical problems that can affect his gait problem" and that "he states he feel his gait is stable except some locking up feeling sometimes, but since his knee pain lasted for 3 to 10 minutes only, he does not feel he needs assisted devise or cane at all."  The doctor also described the Veteran's report of "hearing problem and ringing in the ear once in a while" and stated that "[h]e is used to the tinnitus and does not affect his daily activity[],[] movement[],[]function, that means he does not have gait di[s]ability."  The doctor further stated that "[a]s stated above Veteran does not feel his gait is affected enough/or he has gait disability for him to be able to seek medical care/assistance for it" and "[a]s per my observation, Veteran appears to have normal gait at this time."  The doctor concluded by stating that "[i]n other words Veteran does not have gait condition, to be cause or aggravated by the Veteran's service connected bilateral knee disabilities."

The Board finds the February 2017 VA opinion to be the most probative evidence of record.  This opinion was provided by a doctor following examination of the Veteran.  The examiner stated that the Veteran did not have a gait disability.  While it appears that the Veteran's service-connected left and right knee disabilities may result in symptomatology that occasional impacts his ability to walk, the evidence does not indicate that he has a separately diagnosed gait condition.  The Board acknowledges the Veteran's August 2013 NOD, discussed above.  The Veteran, however, is not competent to diagnose a gait condition, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board affords the Veteran's lay report limited probative value and overall, finds the February 2017 VA opinion, provided by a doctor, to be of significantly more probative value as to this issue of whether the Veteran has a diagnosed gait condition.  

In sum, the Board finds that the Veteran does not have a diagnosed gait condition.  Accordingly, the Board concludes that a gait condition was not incurred in or aggravated by the Veteran's active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury and, to this extent, the Veteran's claim therefore must be denied.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

Bilateral Hearing Loss Disability

The Veteran filed a claim in April 2011 for entitlement to service connection for a bilateral hearing loss disability.  38 C.F.R. § 3.385 (2017) provides a specific definition as to when impaired hearing will be considered a disability for VA purposes and the definition is based on the results of audiometric testing and speech recognition scores.  The Veteran was afforded a VA audio examination in March 2017 and the audiometric testing results and speech recognition scores did not meet the definition outlined in 38 C.F.R. § 3.385 (2017).  There are no other audiometric testing results or speech recognition scores of record.  As such, the Board finds that the Veteran does not have a bilateral hearing loss disability for VA purposes.  Accordingly, the Board concludes that a bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active service and, to this extent, the Veteran's claim therefore must be denied.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


Tinnitus

The Veteran filed a claim in April 2011 for entitlement to service connection for tinnitus.  The Veteran's STRs included a November 1994 Reference Audiogram, which noted that the Veteran was "Routinely Exposed to Hazardous Noise."  The Veteran's STRs are silent as to any report or denial of tinnitus during active service and there is no separation examination report or Report of Medical History of record.  As referenced above, the Veteran was afforded a VA examination in February 2017 that addressed the claim for a gait condition.  As relevant, the opinion stated:

Veteran states he has...ringing in his ear once in a while since in military, but it has not change much and it does not affect his ability to do daily function/activities or to perform his current job, though he may have to ask his co-worker to repeat what they said sometimes due to ringing in the ears.  He is used to the tinnitus and does not affect his daily activity[],[] movement[],[] function.

As noted, the Veteran was also afforded a VA audio examination in March 2017.  The examination report noted that the Veteran did not report recurrent tinnitus and presumably as a result, the examination report left blank a box regarding the "[d]ate and circumstances of onset of tinnitus" and a section regarding the etiology of tinnitus.

Service connection may be established under 38 C.F.R. § 3.303(b) (2017) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  For purposes of VA regulations, tinnitus is considered a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran is competent to testify as to the presence and onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that "ringing in the ears is capable of lay observation").  It appears that the only evidence of record that related to the onset of tinnitus was the Veteran's report documented in the February 2017 VA opinion that stated that "Veteran states he has...ringing in his ear once in a while since in military."  As this is the only evidence of record relating to the onset of tinnitus and as the Veteran is competent to report as to the onset of tinnitus, the Board will accept that tinnitus had its onset during the Veteran's active service.      

As noted, tinnitus is considered a chronic disease for purposes of VA regulations.  Pursuant to 38 C.F.R. § 3.303(b) (2017), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  As discussed above, the Board has found that tinnitus had its onset, and was thus shown, in service.  As such, the remaining issue is whether the Veteran has had subsequent manifestations of the same chronic disease.  As noted, the Veteran is competent to testify as to the presence of tinnitus.  While the March 2017 VA audio examination report noted that the Veteran did not report recurrent tinnitus, the February 2017 VA opinion noted that the Veteran reported "ringing in his ears once in a while" and also referenced the Veteran as being "used to the tinnitus."  As such, the Board concludes that there have been subsequent manifestations of tinnitus during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that "the requirement that a [veteran] have a current disability before service connection may be awarded for that disability... is satisfied when a [veteran] has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

In sum, the Board finds that tinnitus had its onset and was shown in active service and that there have been subsequent manifestations of tinnitus during the appeal period.  As such, pursuant to 38 C.F.R. § 3.303(b) (2017), as the Veteran's tinnitus (a chronic disease for purposes of VA regulations) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the Board concludes that tinnitus was incurred in active service and the Veteran's claim is therefore granted.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

III.  All Claims

Finally, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As to an issue that was not raised by the Veteran or his representative, but was reasonably raised by the record, the Board finds that there was substantial compliance with the first August 2015 Board remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  This directive requested that the AOJ, essentially, contact the Veteran and request that he identify all medical treatment received since his separation from active service for the conditions on appeal and to complete a release for any private medical records.  The AOJ sent a letter in September 2015 that substantially complied with this directive.  The first August 2015 Board remand directive also stated that "if the [Veteran] fails to respond to the [AOJ's] inquiry, a separate letter should be sent to him explaining to him that his noncooperation may detrimentally affect his claim now on appeal.  A copy of this letter should also be placed in the record for future review."  The Veteran responded in October 2015 to a different portion of the September 2015 letter, but did not identify any medical treatment or provide a release for a private medical provider.  While the Veteran does not appear to have been sent the separate letter instructed by the first August 2015 Board remand directive, the Board finds that such was not prejudicial to the Veteran in that the inclusion of such language in the Board remand provided the Veteran the same information that the requested letter would have and therefore he was on notice as to the referenced information.


ORDER

The application to reopen a claim for entitlement to service connection for a low back condition is denied.

The application to reopen a claim for entitlement to service connection for a rash of the back is denied.

The application to reopen a claim for entitlement to service connection for a left ankle strain is denied.

The application to reopen a claim for entitlement to service connection for a right ankle strain is denied.

Entitlement to service connection for hypertension is denied.
Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for a gait condition is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to the left and right knee disabilities increased rating claims, the Veteran was afforded VA examinations in May 2013 and February 2017.  The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested or pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded new VA examinations that contain adequate information pursuant to Correia.  

The Board notes that the February 2017 VA DBQ contained a section that noted that there was "evidence of pain on passive range of motion testing" and that there was not "evidence of pain when the joint is used in non-weight bearing."  While it appears that this was an attempt to comply with Correia, as quoted above the Court specifically stated in that case that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 and additionally that "the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The court specifically stated that "range of motion testing" was required and the February 2017 VA examination report's information regarding evidence of pain on passive range of motion and no evidence of pain in non-weight bearing failed to provide the information required pursuant to Correia, thus requiring remand.

The examiner noted on the February 2017 VA DBQ that they were "[u]nable to say [without] mere speculation" whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups because the "[e]xamination not done during flare-ups time."  In a separate opinion, the examiner stated that "[t]he examination is not done during flare-ups time[],[] so I am not able to provide an opinion as to 'the degree to which pain could significantly limit functional ability during flare-ups or on use' without resorting to mere speculation" (the Board notes that the examiner was quoting the August 2015 Board remand directives).  The Court discussed in Sharp v. Shulkin, 29 Vet.App. 26 (2017) a similar opinion and rationale and found such to be inadequate.  In this regard, the Court stated that "[b]ecause the VA examiner did not ...estimate the [V]eteran's functional loss due to flares based on all the evidence of record-including the [V]eteran's lay information-or explain why she could not do so, the...examination was inadequate."  As such, while on remand, the requested VA opinion must also contain adequate information pursuant to Sharp.    
    
Finally, current VA treatment records of record reflected sporadic treatment over many years and the February 2017 DBQ stated that that Veteran "has not seen VA doctor for a while for his knee pain" and that "[t]here is no documentation to support that Veteran seek medical care or regarding treat[]ment of his bilateral knee pain from [August ]2008 until present."  The DBQ also stated that the Veteran "saw civilian regular doctor once every 6 months from 2000 something until present."  As such, the Veteran is advised that, while on remand, he may inform VA, or submit records, of any relevant outstanding medical treatment (VA or private) that he has received related to the conditions on appeal (or he may complete a release for any private providers, which would allow VA to obtain such records).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the severity of his left and right knee disabilities.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

Further, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran.  The examiner must either estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information or explain why they cannot do so.  The examiner's determination in this regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

2.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


